DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is responsive to communications: Amendment filed on 1/29/2021.
Claims 1-14 are pending. Claims 1, 6, and 11 are independent. Claims 12-14 are newly added.
The previous rejection of claims 1-11 under 35 USC § 102 have been maintained in view of the amendment


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chan et al. (“Maintaining Interactivity While Exploring Massive Time Series”).

In regards to claim 1, Chan et al. substantially discloses a method for sample selection, comprising: 
in response to receiving a query time range for samples input by a user, obtaining a plurality of groups of samples from a sample set, each group of samples being collected within a corresponding time range (Chan et al. section 4.4.1 para1, fetches samples (data set) based on query including a time range); 
Chan et al. section 4.4.1 para2, uses relationship between samples and time range to determine which data sets to retrieve); and 
determining, based on the determined relationship and from the plurality of groups of samples, a group of samples with a corresponding time range matching the query time range (Chan et al. section 4.4.1 para2, determines which samples to retrieve to fit the selected time range).  

In regards to claim 2, Chan et al. substantially discloses the method according to claim 1, wherein determining the group of samples comprises: 
determining at least one group of samples from the plurality of groups of samples, time ranges corresponding to the at least one group of samples covering the query time range (Chan et al. section 4.2 para2); 
calculating, in each group of the at least one group of samples, the number of samples within the query time range (Chan et al. section 4.2 para2); and 
determining the group of samples from the at least one group of samples, the number of samples within the query time range in the determined group of samples being closest to a preset number (Chan et al. section 4.2 para2).  

In regards to claim 3, Chan et al. substantially discloses the method according to claim 1, wherein determining the group of samples comprises:  
determining at least one group of samples from the plurality of groups of samples, time ranges corresponding to the at least one group of samples partially overlapping the query time range (Chan et al. section 4.3 para2); 
Chan et al. section 4.3 para3);  and 
determining the group of samples from the at least one group of samples, the ratio corresponding to the determined group of samples exceeding a predetermined threshold (Chan et al. section 4.3 para1).  

In regards to claim 4, Chan et al. substantially discloses the method according to claim 1, further comprising providing the user with at least one of the following: 
the group of samples; 
a sampling interval of the group of samples; and 
a time range of the group of samples (Chan et al. fig. 2 section 4.3 para1).  

In regards to claim 5, Chan et al. substantially discloses the method according to claim 1, wherein determining the relationship between the query time range and the plurality of time ranges corresponding to the plurality of groups of samples comprises: 
comparing the query time range with each of the plurality of time ranges according to at least one of the following groups of information (Chan et al. section 4.4.1 para2): 
a start time and a length (Chan et al. Table 1 and 2, start time (Tinit) and length (L)); and 
a start time and an end time.  

Claims 6-10 recite substantially similar limitations to claims 1-5. Thus claims 6-10 are rejected along the same rationale as claims 1-5. 

Claim 11 recites substantially similar limitations to claim 1. Thus claim 11 is rejected along the same rationale as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chan et al. as applied to claim 1 above, and further in view of Bingham et al. (US2014/0324862).

In regards to claim 12, Chan et al. substantially discloses the method according to claim 1, Chan et al. does not explicitly disclose wherein each group of samples of the plurality of groups of samples represents system performance of a monitored device.
However Bingham et al. substantially discloses wherein each group of samples of the plurality of groups of samples represents system performance of a monitored device (Bingham et al. para[0046])
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the visual analytics method of Chan et al. with the monitoring system of Bingham et al. in order to monitor data about a variety of components (Bingham et al. para[0007]).

In regards to claim 13, Chan et al. in view of Bingham substantially discloses the method according to claim 12, wherein the monitored device is a storage system; and
Wherein obtaining the plurality of groups of samples includes:
Bingham et al. para[0046]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the visual analytics method of Chan et al. with the monitoring system of Bingham et al. in order to monitor data about a variety of components (Bingham et al. para[0007]).

n regards to claim 14, Chan et al. in view of Bingham substantially discloses the method according to claim 12, wherein determining the group of samples with the corresponding time range matching the query time range includes:
Selecting a particular sample group among a first sample group having samples separated by a first time interval and a second sample group having samples separated by a second time interval, the first time interval being longer that the first time interval (Bingham et al. para[0177]-[0178]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the visual analytics method of Chan et al. with the monitoring system of Bingham et al. in order to monitor data about a variety of components (Bingham et al. para[0007]).

Response to Arguments
Applicant's arguments filed 1/29/2021 have been fully considered but they are not persuasive. In regards to claim 1, applicant argues on page 9 that Chan et al. does not teach “in response to receiving a query time range for samples input by a user, obtaining a plurality of groups of samples from a sample set, each group of samples being collected within a corresponding time range”. 
Chan et al. figure 2 section 4.4.1 para1, receives input and interaction from user to identify time range of query and selects the multiple time series to be displayed).
Applicant argues on page 10 that Chan does not teach “determining a relationship between the query time range and a plurality of time ranges corresponding to the plurality of groups of samples”. 
However Chan et al. substantially discloses determining a relationship between the query time range and a plurality of time ranges corresponding to the plurality of groups of samples (Chan et al. figure 3 section 4.4.1 para2, determines relationship between query time range to be displayed and a plurality of groups of samples that could be reached by panning scrolling, and zooming).
Applicant argues on page 11 that Chan does not teach “determining, based on the determined relationship and from the plurality of groups of samples, a group of samples with a corresponding time range matching a query time range” 
However Chan et al. substantially discloses determining, based on the determined relationship and from the plurality of groups of samples, a group of samples with a corresponding time range matching a query time range (Chan et al. section 4.4.1 para2, based on determined relationship determines which time series to retrieve and cache).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178